Citation Nr: 1806807	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for residuals of a septoplasty with
epistaxis or nosebleeds.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Veteran and ex-wife


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to June 1995, from December 2002 to July 2003 and from October 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a noncompensable rating for residuals of a septoplasty with epistaxis or nosebleeds.

The Veteran testified before the undersigned at a March 2011 Travel Board hearing.  The hearing transcript is of record.

In May 2011, August 2012 and August 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's deviated nasal septum is not manifested by 50 percent obstruction of the nasal passages of both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of a septoplasty with
epistaxis or nosebleeds, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record reflects that the Veteran was sent 38 U.S.C. § 5103(a)-compliant notice as to the claim decided herein. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent available records have been obtained.  Additionally, VA has fulfilled its duty to assist in the development of the record, including through the steps completed at the direction of the prior August 2017 Board remand (such as affording the Veteran a VA ear, nose and throat (ENT) examination).  The Veteran was afforded the opportunity to submit additional evidence as well as testify at a Board hearing, which was held in March 2011.  Neither the information of record nor the contentions of the Veteran suggest that additional pertinent information or evidence can be obtained in this case through further assistance from VA.

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from disabilities incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

In the case of an initial or increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In an October 2007 rating decision, the RO granted service connection for residuals of a septoplasty with epistaxis or nosebleeds, on the basis of aggravation of pre-service disability.  A noncompensable (0%) evaluation was assigned under Diagnostic Code (DC) 6502, effective July 6, 2007, based on the results of an August 2007 examination that showed a normal left naris or nostril and some dried mucus, but no blood in the left naris, and complaints of residual difficulty breathing through the nose.

Under DC 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.  38 C.F.R. § 4.97, Code 6502.

In February 2009, the Veteran filed a claim for an increased rating for his service-connected residuals of a septoplasty with epistaxis or nosebleeds.

The Veteran was afforded a VA examination in March 2009, in response to his claim for an increased rating.  He reported that since his in-service septoplasty surgery, he continued to have nosebleeds, which usually lasted for about two minutes, and every other month he would have an extended nosebleed for 10 to15 minutes.  He also reported a significant amount of bleeding from the nose in the mornings when blowing his nose.  However, he had not sought treatment on a regular basis, and had not received any additional treatment since his last VA examination in August 2007.

The examiner noted that evaluation by the Ear, Nose, and Throat (ENT) Clinic in February 2009 revealed that there were no significant breathing abnormalities at that time due to the deviation.  Septal perforation measuring 2 cm. in diameter was noted.  There was no loss of dorsal support, primarily located low down towards the caudal aspect of the septum.  Due to the location of the septum, it was noted that it would be difficult to mobilize the tissue for surgery.  Because of the possibility of failure, and even enlarging the perforation, it was thought better to treat the condition conservatively with medical management.  He was given extensive recommendations from ENT about different maneuvers to help increase the overall hydration of the area of the nose to diminish crusting and dryness, all of which was thought to help reduce the frequency of nosebleeds.  No surgery was recommended.  No further follow-up arrangements were felt to be necessary.  The examiner noted no interference with breathing through the nose.  No purulent discharge, and no
speech impairment.  The crusting that was mentioned in the ENT note was noted as just drying blood.  No Emergency Care visits, and no incapacitation requiring physician treatment and antibiotics noted.  No effect on occupational functioning and daily activities.

Objective findings on examination were intact appearing nasal turbinates, with the examiner unable to visualize the deviation.  The examiner noted the ENT physician consult from February 2009, for location and size of the septal perforation.  Slight deviation to the left when visualized externally was noted.  Mild tenderness mid nose to palpation.  No rhinitis or current nosebleed noted.  No interference with
breathing through either nostril.  There was no apparent obstruction noted.  No polyps visualized.  No visualized scarring or tissue loss of the nose.  No sinus tenderness, no periorbital edema, and no speech impairment.  The examiner noted the August 2007 examination, which showed intact nasal bones, and an intact anterior nasal spine.  No definite abnormality was noted.  The diagnosis was septal perforation.

In accordance with the Board's August 2017 remand, the Veteran was afforded his most recent VA examination in October 2017.  He reported that he continued to have nosebleeds and that he had a "hole in [his] nose" in reference to the septum.  The examiner noted that the Veteran had not required cauterization or other intervention due to nosebleed(s), and he was not using any nasal sprays and/or moisturizing ointments to treat nosebleeds.  The examiner also noted that a review of the Veteran's medical records revealed that he had not been evaluated and/or treated by ENT providers, and had not reported nosebleeds to primary care provider(s) during review of systems at annual exams.  The Veteran denied any procedures and/or treatment for the septal condition since the surgery years ago in the 1990s.  Septal perforation was not visible on examination, and there was no nasal drainage and no evidence of bleeding or crusting.  The bilateral nares were patent; turbinates were slightly enlarged without erythema noted and were non-obstructing.  There was no lymphadenopathy and no sinus tenderness with pressure.  The diagnosis was deviated septum, non-traumatic, status post septoplasty with epistaxis.

The evidence of record, including VA examination reports and VA outpatient treatment records, do not show obstruction of 50 percent of the nasal passage on both sides or a complete obstruction on one side, at any time during the appeal period.  In this regard, as noted above, on examination in August 2007 there were reports of difficulty breathing through the nose, but no objective evidence of nasal obstruction; in March 2009, there was no interference with breathing through either nostril, and no apparent obstruction noted; and in October 2017, bilateral nares were patent, turbinates were slightly enlarged without erythema noted and were non-obstructing.  As such, the Veteran does not meet the schedular criteria for a compensable rating.  

The evidence of record relevant to this issue does not support the assignment of a Code other than 6502, as the Veteran has not demonstrated other compensable respiratory symptoms, or other pathology associated with the underlying deviated nasal septum.  In this regard, the Board notes that an October 2017 VA examiner opined that the Veteran's claimed nosebleeds were less likely as not incurred in or caused by nosebleeds in service.  He explained that there is no medical evidence to support a condition of chronic nosebleeds that would in any way be related to the "nosebleed" in service.  In this regard, the Veteran has not sought treatment for chronic nosebleeds and has required no procedures and/or treatment for nosebleed(s).  Examination revealed no evidence of bleeding in the nares, to include dried blood or crusting; and nares were patent on examination.  The examiner opined that the Veteran's nosebleeds are more likely due to the tiny blood vessels that lie close to the surface in the lining of the nose being damaged by dry air and/or nose picking, the two most common cases of nosebleeds, according to the Mayo Clinic experts, in a review of the medical literature.  The examiner noted further that while the staff at the Mayo Clinic report that other causes of nosebleeds include acute sinusitis, allergies, chronic sinusitis, deviated septum, cocaine use, nasal sprays such as those that are used to treat allergies, blood thinners, aspirin use, and non allergic rhinitis, as well as less common causes such as nasal polyps, alcohol use, nasal trauma and even leukemia and idiopathic thrombocytopenic purpura, the Veteran has not required treatment for any of these listed conditions in recent years.  In fact, he has not been treated for a chronic condition related to an ENT diagnosis since August 2013, and at that time he was evaluated for a condition completely unrelated to nosebleeds.  He did not report nosebleeds to his ENT doctor, and primary care treatment records fail to disclose treatment for chronic nosebleeds.  In fact, VA treatment records show that during an annual visit in 2012, Review of System, ENT/Nose was negative for any complaints, suggestive of resolution of the nosebleed years prior in service.  Therefore, the examiner opined that the Veteran's reported occasional nosebleeds of short duration and with spontaneous resolution, and without need for medical intervention, were less likely as not incurred in or caused by nosebleed in service.  There is no other evidence of record showing that the Veteran's claimed nosebleeds are related in any way to his service-connected septoplasty.

In reaching its conclusions set out above, the Board has considered the Veteran's contentions with respect to the nature of his service-connected septoplasty residuals and acknowledges that his lay testimony is competent to describe certain symptoms associated with such disability, such as blocked nasal passages.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and are contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected septoplasty residuals.

Extraschedular Consideration

The Board also considered whether the Veteran's residuals of septoplasty warranted referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  With respect to the deviated nasal septum, the applicable diagnostic code fully contemplates the Veteran's symptoms of obstruction of nasal passages.  With regard to his reports of nosebleeds, the Board notes that as discussed above, there is no evidence of record showing that his currently reported nosebleeds are related to a nosebleed in service or his service-connected septoplasty residuals.  Furthermore, even assuming that the Veteran's currently reported nosebleeds were a symptom of the service-connected septoplasty; there is no indication in the record of marked interference with employment or frequent periods of hospitalization due to nosebleeds.  As such, referral for extraschedular consideration is not warranted.


ORDER

A compensable rating for residuals of a septoplasty with epistaxis or nosebleeds is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


